Exhibit 12(a)(1) TIAA AND TIAA-CREF FUNDS CODE OF ETHICS FOR SENIOR FINANCIAL OFFICERS Introduction As noted in TIAA-CREFs Code of Business Conduct: TIAA-CREF is committed to the highest level of legal, ethical, and moral standards in the conduct of our business. This extends to every action we take in working with participants, educational institutions, and other business or investment organizations. Moreover, upholding high standards in dealing with others requires that we, as associates, act ethically and responsibly among ourselves. At the heart of ethical conduct is a commitment to serve others fairly and well. The honesty, integrity and sound judgment of the principal executive officers, principal financial officers, principal accounting officers or controllers of TIAA and of the TIAA-CREF Funds (referred to herein collectively as the Senior Financial Officers) is fundamental to our reputation and success. Thus, in addition to complying with the Code of Business Conduct, each Senior Financial Officer is subject to this Code of Ethics. Specific Provisions Conflicts of Interest . Each Senior Finance Officer should avoid actual or apparent conflicts of interest between personal and professional relationships. A conflict of interest occurs when a Senior Financial Officers private interest interferes with the interests of TIAA-CREF. For example, the Officer should not cause TIAA-CREF to take action, or fail to take action, for the personal benefit of the officer rather than the benefit of TIAA-CREF. Other conflicts could occur from outside business activities that detract from an individuals ability to devote appropriate time and attention to TIAA-CREF.
